Citation Nr: 0101696	
Decision Date: 01/23/01    Archive Date: 01/31/01

DOCKET NO.  99-22 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
cervical strain with myalgia.

2.  Entitlement to service connection for degenerative joint 
disease, spondylosis, and foraminal stenosis of the cervical 
spine with radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1971 to 
August 1974.  His appeal comes before the Board of Veterans' 
Appeals (Board) from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.

The increased rating claim will be addressed in the remand 
appended to this decision.


FINDING OF FACT

The veteran's degenerative joint disease, spondylosis, and 
foraminal stenosis of the cervical spine with radiculopathy 
is causally linked to an injury during service.


CONCLUSION OF LAW

Degenerative joint disease, spondylosis, and foraminal 
stenosis of the cervical spine were incurred as a result of 
an injury during active service.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. §§ 3.303 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(2000).  Service connection may also be granted for 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310.  
Additionally, a disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  When aggravation 
of a disease or injury for which service connection has not 
been granted is proximately due to, or the result of, a 
service-connected condition, the veteran shall be compensated 
for the degree of disability over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

An RO decision in April 1974 granted the veteran's claim for 
service connection for a neck sprain with cervical myalgia.  
A VA examination report of August 1998 shows that he has 
developed cervical degenerative joint disease with cervical 
spondylosis, foraminal stenosis and radiculopathy.  Pursuant 
to the veteran's claim for service connection for these 
additional cervical disabilities, which he contends are 
either due to inservice trauma or secondary to his service-
connected cervical strain, the RO requested a medical opinion 
to address the etiological question at hand.  A VA examiner 
in January 1999 reported:

a medical opinion cannot be made without 
resorting to pure conjecture....Certainly, 
it is possible that the service injury 
could have involved some degree of 
cervical disk trauma without frank 
herniation of the nucleus pulposus and 
radicular symptoms.  This condition could 
manifest of neck pain with trapezius and 
parascapular pain in the absence of frank 
radiculopathy.  This disk trauma, such as 
a rent in the annulus fibrosis, could 
have gradually progressed to cause the 
current fibrosis, could have gradually 
progressed to cause the current cervical 
degenerative disk disease and 
spondylosis.  However, it is impossible 
to say beyond conjecture whether it was 
the military-related injury or possible 
subsequent events occurring after 
military service which may have started 
the chain of events leading to cervical 
degenerative disk disease and 
spondylosis.

Private medical evidence subsequently submitted by the 
veteran is probative as to the severity of his cervical or 
neck disabilities but does not address the etiology of the 
disabilities at issue except for a letter from E. T., M.D., 
the veteran's treating physician.  She indicated in an August 
1999 letter that:

in regards to [the veteran's] cervical 
myalgia and other neck problems including 
his cervical spondylosis, foramina 
stenosis and radiculopathy...[h]e has 
significant work up documenting these 
conditions...This work up also shows 
degenerative joint disease in the neck.  
He has not had any other trauma to his 
neck other than his service related 
injury.  I think it is more likely than 
not that his progression of his neck pain 
is related to the original service 
connected injury.

These two opinions-one from the VA examiner and one from a 
private physician-represent the only competent opinions 
addressing the contended causal relationship.  The VA 
examiner's opinion does not weigh for or against the claim.  
The examiner merely indicated that he could not offer an 
opinion without resorting to conjecture.  As such, his 
opinion is not evidence for or against the claim.

While the private physician's statement is somewhat 
equivocal, the Board finds that the evidence supports the 
conclusion that the veteran's degenerative joint disease, 
spondylosis, and foraminal stenosis of the cervical spine 
with radiculopathy are causally linked to the neck injury 
sustained during service.  In this regard, while the examiner 
reported that the veteran's neck pain was due to the 
inservice injury, the Board finds that the physician's 
earlier references in the letter to cervical myalgia, 
cervical spondylosis, foramina stenosis, and radiculopathy 
significant, as they were specifically mentioned prior to her 
more general reference to "the progression of [the 
veteran's] neck pain" in the last sentence of the letter.  
Because she mentioned all of the disabilities at issue and 
cervical degenerative joint disease prior to her more 
generalized nexus statement, the Board will construe the 
nexus statement at the end of the letter as medical evidence 
in favor of the veteran's claim.  Because the VA examiner's 
opinion did not weigh either in favor of or against the 
veteran's claim, the evidence supports a grant of entitlement 
to service connection for cervical degenerative joint disease 
with cervical spondylosis, foraminal stenosis and 
radiculopathy.




ORDER

Service connection for degenerative joint disease, 
spondylosis, and foraminal stenosis of the cervical spine 
with radiculopathy is granted.


REMAND

In light of the grant of service connection for degenerative 
joint disease, spondylosis, and foraminal stenosis of the 
cervical spine with radiculopathy, it is the Board judgment 
that appellate review of the claim for a rating in excess of 
30 percent for the veteran's service-connected cervical 
strain with myalgia must be deferred pending the RO's rating 
of the additional cervical disabilities.  

Accordingly, this case is remanded to the RO for the 
following development:

1.  The RO must readjudicate the claim 
for a rating in excess of 30 percent for 
the veteran's cervical strain with 
myalgia and determine whether the 
veteran's service-connected (as the 
result of the instant Board decision) 
degenerative joint disease, spondylosis, 
and foraminal stenosis of the cervical 
spine with radiculopathy warrants a 
separate rating or whether it is to be 
combined with the cervical strain. 

2.  If the determination remains adverse 
to the veteran, the RO should issue a 
supplemental statement of the case to the 
veteran and allow him and his 
representative adequate time to respond, 
before the case is returned to the Board.



The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 



